Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 3, 5, and 13 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 05/03/2022.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement(s) was/were filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) was/were considered by the examiner.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the at least one vortex element (6) is arranged in the flow direction downstream of the mixing chamber (4) as recited in claim 2 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10, 11, and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites the limitation "the regulating element" in line 4.  There is insufficient antecedent basis for this limitation in the claim. See also claim 11, line 3 and claim 12, line 2.
Regarding claims 11 and 12, the phrase "in particular" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 12 recites the limitation "the housing" in line 3.  There is insufficient antecedent basis for this limitation in the claim. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4, and 7-12  is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Eveleigh (U.S. Publication 2003/0075611).
In regards to claim 1, Eveleigh discloses a mixing cartridge (10) for generating mixed water with a mixing temperature, having a hot water inlet (11) for hot water, having a cold water inlet (12) for cold water, having a mixing chamber (30) in which the hot and cold water can be mixed, and having a mixed water outlet (13) through which the mixed water can leave the mixing cartridge (10), characterized in that the mixing cartridge (10) has at least one vortex element (31), which is arranged and/or configured in such a way that the water flowing in a flow direction through the mixing cartridge (10) can be made to rotate such that the water can form a water vortex. See for example para. [0026].
In regards to claim 2, the at least one vortex element (31) is arranged in the mixing chamber (31) such that the water vortex can be formed in the mixing chamber (31). 
In regards to claim 4, the at least one vortex element (31) is configured as a deflection element, which can divert the water transversely to the flow direction.
In regards to claim 7, the mixing cartridge (10) has multiple vortex elements (31), which are spaced apart from one another in a circumferential direction and/or in an axial direction of the mixing cartridge (10).
In regards to claim 8, the vortex elements (31) are inclined toward one another in such a way that the vortex elements (31) are oriented to one another in parallel to the flow direction of the water vortex. See para. [0029].
In regards to claim 9, the mixing cartridge (10) has a regulating element (19), by means of which the mixing temperature can be regulated.
In regards to claim 10, the at least one vortex element (31) is arranged and/or configured in such a way that the water vortex of the water is formed at least partially in an axial direction along a regulating element (19).
In regards to claim 11, the at least one vortex element (31) is arranged in an annular gap (18) between a regulating element (19, 25) and a housing (32).
In regards to claim 12, the at least one vortex element (31) is arranged on a housing (32)
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eveleigh.
Eveleigh does not specifically disclose that the at least one vortex element is configured as a pocket. It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have designed the cross-sectional shape to be as recited by applicant as modifications regarding shapes are generally considered to be modifications which are obvious and within the purview of a person having ordinary skill in the art. 
Further, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have designed the cross-sectional shape to be as recited by applicant within the course of ordinary research and development so as to achieve optimal results in the environment and/or application of usage.
Please note that applicant has not disclosed any criticality for the claimed limitation in the instant application. For example see applicant’s specification para. [0051] which discloses that the vortex element may alternatively be configured as an inclined surface or propeller blade.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to R.K. Arundale whose telephone number is 571-270-3453.  The examiner can normally be reached on Monday-Friday (9:30AM-6:00PM EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Kenneth Rinehart can be reached at 571-272-4881, Craig Schneider can be reached at 571-272-3607 and Mary McManmon can be reached at 571-272-6007.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ROBERT K ARUNDALE/Primary Examiner, Art Unit 3753